Citation Nr: 1710034	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  12-01 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left shoulder degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from October 2003 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for left shoulder degenerative joint disease and assigned an initial 10 percent rating effective March 2, 2010.  The Veteran timely appealed the initial rating assigned. Subsequently, jurisdiction was transferred to the RO in Seattle, Washington.  

In December 2013, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development.  For the reason discussed below, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The appellant contends that her left shoulder disability warrants a higher initial rating than the 10 percent rating assigned.  She was afforded VA examinations in January 2010 prior to separation from service and in January 2015 to evaluate the severity of her left shoulder disability.  The former examination report included left shoulder range of motion testing on active and passive motion, but did not test the opposite shoulder or indicate whether testing was performed on weight-bearing and nonweight-bearing.  The latter examination report included left and right shoulder testing on weight-bearing, but did not describe testing on nonweight-bearing, active motion, or passive motion.

Subsequent to the most recent VA examination, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held "that the final sentence of [38 C.F.R.] § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  In order for an examination report to be adequate it must include testing on active motion, passive motion, weight-bearing, and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.

In light of Correia, the Board finds that an additional VA examination is required to determine the present level of disability in accordance with 38 C.F.R. § 4.59 as interpreted in Correia.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board regrets the additional delay but is compelled to remand the case to comply with the Court's decision in Correia.

Prior to arranging the examination, the AOJ should obtain ongoing treatment records from the Puget Sound VA Health Care System dated since April 2015.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing treatment records from the Puget Sound VA Health Care system dated since April 2015.

2.  After completing the above development, arrange for the Veteran to undergo a VA examination by an appropriate physician to assess the current severity of her left shoulder disability.  The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished, the reports of such must be associated with the examination report, and clinical findings should be reported in detail.  To the extent possible, the examination report must include the results of range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing for the service-connected left shoulder and nonservice-connected right shoulder joints.  The examiner should also describe any functional impact the Veteran's left shoulder disability has on her occupation as a nurse in a neonatal unit.

A rationale for any opinions should be provided.

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claim of entitlement to an initial rating in excess of 10 percent for left shoulder degenerative joint disease.  If the benefit sought is not granted in full, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

